Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2022

                                      No. 04-22-00777-CR

                       EX PARTE Cesar Alonso de AVILA ESTRADA,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10443CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        On November 21, 2022, the court reporter filed a notification of late record, stating that
the reporter’s record had not been filed because appellant had failed to request the record in
writing. On November 28, 2022, appellant filed a letter in response to the court reporter’s
notification stating that appellant will not request a reporter’s record. We therefore deny the
motion as moot.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court